B. Thomas Pantaho, J.
Application is made pursuant to the provisions of article 23 of the Correction Law for a certificate of relief from disabilities arising from an adjudication of the defendant as a youthful offender on July 29, 1953.
Article 23 is designed to relieve a person who has been convicted of a crime or of an offense on only one occasion from dis*657abilities which flow as a result of that conviction. An adjudication as a youthful offender is not deemed to be a conviction nor does it operate as a disqualification to hold public office, public employment or as a forfeiture of any right or privilege or to receive any license granted by public authority (Code Crim. Pro., § 913-n).
It appears, therefore, that article 23' is not applicable in connection with adjudications as youthful offender and, indeed, is not required. The within application is, therefore, denied.